Citation Nr: 0420491	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  01-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
chest injury/rib fracture. 
 
2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
right ankle injury. 
 
3.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of left 
arm injury. 
 
4.  Entitlement to service connection for residuals of left 
knee injury. 
 
5.  Entitlement to service connection for residuals of right 
knee injury. 
 
6.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 20 percent disabling. 
 
7.  Entitlement to an effective date earlier than November 6, 
1998 for the assignment of a 20 percent disability rating for 
hemorrhoids.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 until 
October 1976.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
2000 rating decision of the Regional Office (RO) in Newark, 
New Jersey.  .

The veteran was afforded personal hearings at the RO in 
February 2002 and before the undersigned Veteran Law Judge 
sitting at Newark, New Jersey in March 2004.  The transcripts 
are of record.  

The issues of entitlement to an effective date earlier than 
November 6, 1998 for the assignment of a 20 percent 
disability rating for hemorrhoids, whether new and material 
evidence has been received to reopen the claims of service 
connection for residuals of chest injury/rib fracture, and 
left arm injury, and service connection for a right knee 
injury will be are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a decision entered in August 1979, the Board denied 
service connection for a residuals of right ankle injury.  
This decision is final.

2.  Evidence received since the August 1979 denial of the 
claim of service connection for a right ankle disorder is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the appellant's claim.

3.  A left knee disorder is not of service origin or related 
to any incident of service.

4.  Hemorrhoids are manifested by complaints of bleeding, 
itching, irritation, a slight loose sphincter, and occasional 
involuntary bowel movements, which necessitate the wearing of 
a pad.


CONCLUSIONS OF LAW

1.  The August 1979 Board decision that denied service 
connection for right ankle disability is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a right 
ankle disorder has not been submitted.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  A left knee disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003)

4.  The criteria for the assignment of a 30 percent 
evaluation for hemorrhoids are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332, 7334, 
7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)).  The Board notes that the 
provisions of 38 C.F.R. § 3.156(a) regarding new and material 
claims and second sentence of 3.159(c) were amended effective 
August 29, 2001. These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case. See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an April 2001 statement 
of the case and a supplemental statement of the case dated 
November2002.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents the veteran was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf. 

Further, in an October 2003 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claims, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  Quartucco v. Principi, 
16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Identified treatment records have been obtained 
and a VA examination was provided to him.  The veteran has 
been afforded the opportunity to present testimony in support 
of his claim and has done so.  There is no identified 
evidence that has not been accounted for and the veteran 
during the March 2004 hearing indicated that all pertinent 
records were on file.  

The Board notes that the October 2003 letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not inform the veteran 
to provide any evidence in his possession not previously 
submitted which is pertinent to this claim as required by 
38 C.F.R. § 3.159(b).  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Additionally, as 
previously stated, the veteran has stated that all pertinent 
records have been obtained. 

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. § 1110 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.303, 
3.306 (2003).  

The veteran's statements and testimony describing the 
symptoms of his disability and his treatment are considered 
competent evidence. However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence 
does not reflect that the appellant currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise.

1.  New and Material Evidence to Reopen the Claim for Service 
Connection for Residuals of Right Ankle Injury

The evidence which was of record at the time of the August 
1979 the Board decision is summarized.  The service medical 
records did not contain any reported injury, treatment, 
complaints or findings with respect to the right ankle.  The 
record shows that the veteran was a paratrooper.  During a VA 
examination in February 1979, the appellant indicated that in 
injured his right ankle after jumping from a platform in 
1974.  He was a paratrooper.  He stated that he thought a 
diagnosis of "pulled Achilles tendon" had been rendered in 
this regard.  Examination of the right ankle was essentially 
within normal limits except that pain was voiced upon 
palpation of the right tendo-Achillis midway between its 
musculotendinous junction and its insertion.  An X-ray of the 
right ankle revealed no abnormality.  A diagnosis of mild 
tendonitis, right tendo-Achilles was rendered.  

In August 1979 the Board denied service connection for a 
right ankle disability. At that time the Board, in effect, 
determined that a right ankle disorder was first shown in 
February 1979 and was unrelated to service.  The August 1979 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

However, the appellant may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  In Hodge, the 
Federal Circuit further noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  Hodge, supra.

The evidence relative to the right ankle added to the record 
after the August 1979 Board decision consists solely of the 
veteran's testimony on appeal wherein he provided the same 
history of injury in service after jumping off a short 
platform in the field.  During his hearing in March 2004 
before the undersigned Veterans Law Judge, he stated that he 
twisted the right ankle on that occasion and that it was 
wrapped by a corpsman, but that no report was made at the 
time.  

The Board finds that while this information elaborates more 
on the claimed history of right ankle injury in service, it 
is not new as it is essentially cumulative of prior 
information of record.  It does not contain any new 
information to the effect that the appellant currently has 
right ankle disability that relates back to or had its onset 
in service.  

As such, this evidence is not material, is not so significant 
that it must be considered to fairly decide the underlying 
claim, and does not reflect a basis for an outcome which 
differs from the prior determination in this regard.  
Therefore, new and material evidence has not been submitted, 
and the claim of entitlement to service connection for 
residuals of right ankle injury is not reopened.  38 U.S.C.A. 
§ 5108.

2.  Service Connection for Residuals of a Left Knee Injury

The service medical records reflect no treatment or 
complaints referable to the left knee.  The lower extremities 
were evaluated as normal upon service separation examination 
in September 1976.  On file are private clinical records 
covering the period from 1984 to 1999.  These records show he 
was treated in January 1998 following an injury to his left 
knee.  The diagnosis was traumatic effusion of the left knee.  
He received treatment of the left knee injury in February and 
March 1999.  In April 1999 he underwent an arthroscopic 
partial medial meniscectomy of the left knee due to a tear in 
the medial meniscus.  Subsequently he received follow up 
treatment during 1999.  The admission assessment dated in 
April 1999 noted that he had sustained injury to the right 
knee from a fall through a hatch.  

Subsequently in April 1999 the appellant underwent a VA 
examination.  At that time he gave a history of injuring his 
knees as a paratrooper in service.  He indicated that he had 
had pain in his knees since 1976, with a history of an 
operation on the left knee in April 1999.  The appellant 
indicated that there was significant activity restriction on 
account of the knees.  The examination showed two scars on 
the anterior aspect of the left knee.  Range of motion was 35 
to 80 degrees with pain.  The knee was very tender.  

X-rays of the knees were obtained and were interpreted as 
showing a normal examination of the right knee, and an 
inadequate examination of the left knee.  
The diagnosis was status post injuries to knees.  

The veteran presented testimony during a hearing at the RO in 
February 2002 and during a hearing before the undersigned 
Veterans Law Judge sitting at the RO in March 2004.  His 
testimony is to the effect that he injured his knees after 
hitting the ground hard during the course of approximately 
100 jumps in the airborne service.  He related that although 
the knees had bothered him over the years, he initially 
sought treatment for them in 1999 and was currently taking 
Vioxx for arthritis.  

Analysis

The service medical records, to include the separation 
examination, reflect no treatment or complaints referable to 
the left knee.  The first clinical evidence of a left knee 
disability was in January 1998, more than 25 years after 
service, at which time the diagnosis was traumatic effusion 
of the left knee.  The effusion was the result of an on the 
job injury.  As a result of the injury, he sustained a tear 
in the medial meniscus, which required surgery in April 1999.  
There is no medical evidence, which reflects that this 
disorder was related to service or any incidents, which 
occurred during service.  Accordingly, service connection for 
a left knee disability is not warranted.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  38 C.F.R. § 3.103 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

3.  Increased Rating for Hemorrhoids

The service medical records show that the veteran received 
treatment for hemorrhoids.  A VA examination conducted in 
January 1977 showed the presence of internal and external 
hemorrhoids.  In May 1977 the RO granted service connection 
for hemorrhoids and assigned a non-compensable rating. Which 
remained in effect until the current claim.

A June 1986 private medical report reflects that the veteran 
underwent surgery in October 1984 for hemorrhoids, rectal 
mucosal prolapse, and a rectal polyp.  The surgery included a 
hemorrhoidectomy, sphincterotomy, and anoplasty.  In January 
1985 he underwent two polypectomies.

The veteran underwent a VA examination in April 1999.  The 
clinical history of the service-connected disability was 
provided, including surgery in 1984.  He stated that since 
that time, he had not had excessive bleeding but had 
developed fecal incontinence with occasional blood-tinged 
stools.  He reported pain on defecation , itching, irritation 
for which he used Desitin topical cream.  He said that 
sometimes the skin around the anus became inflamed.  The 
veteran related that occasionally he soiled his underwear, 
but used pads most of the time to avoid staining his 
underwear.  He said fecal incontinence occurred when he had 
to pass gas or if he strained a bit.  

On physical examination of the rectum, the skin was inflamed 
and incarcerated.  External skin tags and fecal incontinence 
were noted.  A hemoccult test was positive.  A diagnosis of 
external hemorrhoids, status post surgery with residuals was 
rendered.

The appellant underwent VA examination of the rectum in 
February 2002.  He complained of pain, itching, irritation 
and bleeding on defecation.  He said that he sometimes saw 
blood in his stool and when he wiped himself.  The veteran 
stated that he had constipation and used topical medication 
for his hemorrhoids.  He again noted stool incontinence when 
he passed gas, and related that he had to wear at least four 
pads per day.  On examination, the veteran was observed to 
wearing a pad.  The pad was smeared with stool.  The skin 
around the anus was inflamed and scaly.  The sphincter was 
slightly loose.  No external hemorrhoids were noted.  The 
examiner commented that there was the likely probability of 
internal hemorrhoids.  A diagnosis of hemorrhoids, status 
post surgery with stool incontinence was rendered.  

The veteran presented testimony upon personal hearings on 
appeal in February 2002 and March 2004 to the effect that he 
had persistently bleeding and itching hemorrhoids, with fecal 
leakage for which he had to wear pads.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability. 38 C.F.R. 38 
U.S.C.A. §§ 4.1, 4.2 (2003). Nevertheless, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's hemorrhoids are currently evaluated under 
Diagnostic Code 7336. Under 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (hemorrhoids), a noncompensable rating is warranted 
with either mild or moderate hemorrhoids, external or 
internal. Large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent rating.  Hemorrhoids with persistent 
bleeding and secondary anemia or with fissures warrant a 20 
percent rating.  The 20 percent rating is the highest rating 
warranted under this Diagnostic Code.

Diagnostic Code 7332 provides for the evaluation of 
impairment of sphincter control.  A non-compensable rating is 
warranted for healed or slight, without leakage.  When 
constant, slight, or occasional moderate leakage, a rating of 
10 percent is warranted.  A 30 percent evaluation is 
appropriate for occasional involuntary bowel movements which 
necessitate the wearing of a pad.  A 60 percent evaluation is 
appropriate if there is extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
warranted for complete loss of sphincter control.  Id

Diagnostic Code 7334 provides for the evaluation of prolapse 
of the rectum.  A 10 percent evaluation is warranted for mild 
prolapse of the rectum with constant slight leakage or 
occasional moderate leakage.  A 30 percent evaluation 
requires moderate persistent or frequently recurring 
prolapse.  A 50 percent requires severe (complete), 
persistent.  38 C.F.R. § 4.114, Diagnostic Code 7334.

The Board points out that at 20 percent, the veteran is 
already in receipt of the maximum schedular rating for 
hemorrhoids, with evidence of bleeding, skin tags, 
inflammation and irritation.  The record reflects however, 
that on most recent VA examinations in 1999 and 2002, there 
was clear evidence of fecal incontinence which necessitated 
the use of pads.  On the latter occasion, the examiner noted 
that the sphincter was slightly loose.  Based on such 
findings, the Board is of the opinion that the disability 
picture more nearly approximates the criteria for the next 
higher rating under 38 C.F.R. § 4.7, Diagnostic Code 7332.  
Accordingly, a 30 percent evaluation is warranted 

The Board finds, however, that the evidence does not 
demonstrate extensive leakage and fairly frequent involuntary 
bowel movements, complete loss of sphincter control, or 
rectal prolapse or stricture for which a higher rating might 
be indicated under any other applicable diagnostic codes 
pertaining to the service-connected disability at issue.  The 
evidence is not in equipoise as to warrant the application of 
the benefit of the doubt regulation. 38 C.F.R. § 3.102. 


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for residuals of right ankle 
injury. 
 
Service connection for residuals of left knee injury is 
denied. 
 
An increased rating to 30 percent for hemorrhoids is granted 
subject to controlling regulations governing the payment of 
monetary awards.   


REMAND

The service medical records show that the veteran sustained 
an injury to the left forearm described as an avulsion of the 
skin.  During his March 2004 hearing the veteran described 
residuals, to include a scar.  He also maintains that his 
right knee disorder is the result of his parachute jumps 
during service.  The recent VA examination of the right knee 
showed impairment in the range of motion and tenderness.  The 
veteran further asserts that he now has residuals of chest 
injury/fractured rib which include a respiratory problem.  
The service medical records indicate that the veteran did 
fracture the eight left rib in service in July 1975, and was 
noted to have had some decreased breath sounds at that time.  
In view of his current complaints and for the facts noted 
above the Board is of the opinion that current examinations 
are warranted.  

While the case was pending before the Board, the veteran 
submitted additional evidence pertaining to his claim of 
entitlement to an effective date earlier than November 6, 
1998 for the assignment of an increase rating for hemorrhoids 
currently evaluated as 30 percent disabling.  The RO has not 
had the opportunity to review this evidence nor has the 
veteran submitted a waiver of initial review of the evidence 
by the RO.  Also, the record reflects that the veteran has 
not been informed of the VCAA as it relates to this issue.  
Thus, due process requires that this issue be returned to the 
RO for further review. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied particularly with regards to 
the claim of entitlement to an 
effective date earlier than November 6, 
1998 for the assignment of a increased 
rating for hemorrhoids.  See also 38 
C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002

2.  The veteran should be afforded a VA 
chest pulmonary examination to 
determine the nature and severity any 
residual disability associated with 
left eighth rib fracture in service, to 
include any respiratory impairment.  
The claims file must be made available 
to the examiner in conjunction with the 
examination.  All appropriate tests, 
including X-rays, studies and 
consultations deemed necessary should 
be accomplished.  Following the 
examination, the examiner is requested 
to provide an opinion as to whether or 
not there are any ascertainable 
findings or residuals, to include 
respiratory problems relating to injury 
to the eighth rib area in service.  

3.  The veteran should be scheduled for 
a VA examination by an orthopedist to 
determine the nature and severity of 
any residual disability involving the 
left forearm, to include a scar, and 
the nature, severity and etiology of 
any right knee disability.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  All appropriate tests, 
including X-rays, studies and 
consultations deemed necessary should 
be accomplished.  The examiner is 
requested to obtain a detailed history 
concerning right knee trauma resulting 
from the veteran's inservice parachute 
jumps.  If disabilities of the right 
knee and/or left forearm are diagnosed, 
it is requested that the examiner 
render an opinion as to whether it is 
as likely as not that any disabilities 
diagnosed are related to service, to 
include the parachute jumps.  A 
complete rational for any opinion 
expressed should be included in the 
report. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims to 
include consideration of all evidence 
received since the November 2002 
supplemental statement of the case.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



